department of the treasury internal_revenue_service washington d c date number release date uil cc dom it a wta-n-110527-99 memorandum for director office of interest and penalty administration op ex st i p from senior technician reviewer branch income_tax accounting cc dom it a subject overpayment interest on refunds of sec_847 special estimated_tax payments this responds to your request for advice regarding whether the service must pay interest on overpayments of special estimated_tax payments made pursuant to sec_847 of the internal_revenue_code code issue whether the service must pay interest under sec_6611 on overpayments of special estimated_tax payments made pursuant to sec_847 of the code conclusion because of the revenue neutrality concept underlying sec_847 special estimated_tax payments should be treated as payments of tax within the meaning of sec_6611 and the service must generally pay interest on overpayments of these amounts however overpayments of special estimated_tax payments are subject_to the same limitations that the code places on overpayments generally further sec_847 provides certain rules for special estimated_tax payments that have not been used to offset additional tax within years from the date the payments were made additional limitations apply to the payment of interest on refunds of these amounts wta-n-110527-99 discussion overview of sec_847 sec_832 of the code requires that property and casualty insurance_companies discount their deductions for insurance loss_reserves in order to take into account the time_value_of_money sec_846 provides the methodology for computing the discount and determining the amount of the discounted loss deduction section a of the technical_and_miscellaneous_revenue_act_of_1988 p l no 102_stat_3342 added sec_847 to the code effective for taxable years beginning after sec_847 of the code permits an insurance_company an additional deduction for the amount of the discount computed under sec_846 thus by claiming a deduction for discounted losses in accordance with sec_846 and the additional deduction for the amount of the discount in accordance with sec_847 a taxpayer may essentially deduct its full undiscounted reserve for losses sec_847 was not intended to give the taxpayer an additional tax_benefit however the purpose of sec_847 is to offset the negative effects on financial_accounting reporting caused by the discounting requirement of sec_846 thus the legislative_history indicates that sec_847 was intended to be revenue_neutral while sec_847 allows the taxpayer an additional deduction sec_847 offsets the tax_benefit of that deduction by requiring that the taxpayer make a special estimated_tax payment in an amount equal to the tax_benefit derived from the sec_847 deduction sec_847 provides that the taxpayer must make this special estimated_tax payment to the government on or before the date on which any taxes determined without the benefit of sec_847 would be due for the taxable_year for which the sec_847 deduction is claimed taxpayers who are allowed a deduction under sec_847 are required by sec_847 to establish and maintain a special loss discount account to keep track of the unreversed discount for each year for which a sec_847 deduction was claimed the amount of the discount claimed as a deduction for any taxable_year is added to the account pursuant to sec_847 amounts are subtracted from the account and simultaneously included in the taxpayer’s gross_income as time passes and the unreversed discount decreases assuming this inclusion in income gives rise to an additional tax_liability sec_847 provides that the special estimated_tax payments previously made are used to pay the additional tax_liability sec_847 also provides that to the extent a special estimated_tax payment was not used to pay additional tax due for any of the first taxable years beginning h_r conf_rep no 100th cong 2d sess tamra conference_report wta-n-110527-99 after the year for which the payment was made the special estimated_tax payment shall be treated as an estimated_tax payment made under sec_6655 a regular estimated_tax payment for the 16th year after the year for which the payment was made the tamra conference_report clarifies that if the amount of special estimated_tax payments that are treated as regular estimated_tax payments made under sec_6655 for the 16th year along with the taxpayer’s other_payments credited against tax_liability for the 16th year exceed the tax_liability for that year then the excess may be refunded to the taxpayer to the same extent provided under existing law with respect to overpayments of tax revenue neutrality as indicated above congress intended that sec_847 operate in a revenue_neutral manner the statute ensures revenue neutrality by requiring a special estimated_tax payment in an amount equal to the tax_benefit derived from the additional sec_847 deduction the tamra conference_report notes that because of this neutrality the total payments made by a taxpayer including regular_tax payments and special estimated payments made pursuant to sec_847 are generally the same as the total_tax payments that the taxpayer would make if the taxpayer did not elect to claim the additional deduction provided by sec_847 see h_r conf_rep no 100th cong 2d sess an example demonstrates this concept taxpayer a is a taxpayer entitled to claim a sec_847 deduction of dollar_figure taxpayer a’s taxable_income computed without regard to the deduction allowed by sec_847 is dollar_figure assuming a marginal tax_rate of taxpayer a will pay dollar_figure in federal_income_tax if it claims no sec_847 deduction dollar_figure x dollar_figure on the other hand if taxpayer a claims the sec_847 deduction its taxable_income is dollar_figure resulting in federal_income_tax of dollar_figure dollar_figure x dollar_figure in addition taxpayer a must make the special estimated_tax payment required by sec_847 of dollar_figure the amount of the tax_benefit derived from the sec_847 deduction dollar_figure x dollar_figure accordingly taxpayer a will pay a total of dollar_figure dollar_figure dollar_figure dollar_figure with its return for the taxable_year the same amount as it would have paid had it not claimed the sec_847 deduction if in the case where taxpayer a did not claim the sec_847 deduction the service later determined that taxpayer a’s tax was overpaid the amount of the overpayment would constitute an overpayment_of_tax on which interest i sec_2 taxpayers calculate and report the amount of the special estimated_tax payments on form_8816 special loss discount account and special estimated_tax payments for insurance_companies form_8816 is attached to the income_tax return for the taxable_year in which a sec_847 deduction is claimed wta-n-110527-99 allowable in order for sec_847 to be revenue_neutral the same result should occur in the situation where taxpayer a claimed the sec_847 deduction in both cases the taxpayer was required to make total payments of dollar_figure on or before the due_date of the return there is evidence in the legislative_history accompanying the omnibus budget reconciliation act of obra amendments to sec_847 which suggests that congress intended sec_847 to be revenue_neutral not only with respect to the amount of a taxpayer’s tax but with respect to interest on that tax as well the text of the obra committee report and its related footnote provide the bill also provides that special estimated_tax payments are to be made on or before the due_date determined without regard to extensions for filing the return for the taxable_year for which the deduction is allowed this provision is necessary in order to clarify the due_date of such payments for any taxable_year for which a deduction for unreversed discount is allowed due solely to the carryback of a net_operating_loss this provision is not intended to affect the revenue_neutral nature of the provision including the amount of interest payable to or by the federal government where special estimated_tax payments are timely made emphasis added for example in the case where a deduction for unreversed discount results in a refund of taxes paid in an earlier taxable_year if the insurance_company makes the required special estimated_tax payments on or before the date that the refund is paid and the internal_revenue_service is not required to pay interest with respect to the refund no interest or penalty is to be imposed on the insurance_company to the extent that the special estimated_tax payment is made after the payment of the refund interest and penalties will apply only from the date that the refund is paid or if applicable the first date with respect to which the internal_revenue_service was required to pay interest this text suggests that sec_847 should be applied in a manner that is revenue_neutral with respect to both the amount of interest and the amount of tax thus to ensure neutrality a taxpayer that claimed the sec_847 deduction and overpaid its tax should be entitled to interest on that overpayment to the same extent as if it had not claimed the sec_847 deduction a contrary conclusion would directly violate the revenue_neutral policy underlying sec_847 no express disallowance of overpayment interest in addition to its suggestion that both tax and interest are to be considered in determining revenue neutrality the legislative_history of the obra amendments to sec_847 implies that underpayment interest is payable on amounts of special p l 103_stat_2106 wta-n-110527-99 estimated_tax payments specifically the footnote reproduced above indicates that penalties and interest will apply to special estimated_tax payments that are not timely made this statement accompanied by the lack of any express prohibition on the payment of overpayment interest further supports the conclusion that interest is allowable on overpayments of special estimated_tax payments where congress intends to deny overpayment interest on refunds of particular overpayments it does so expressly see eg sec_547 overpayments of the personal_holding_company_tax resulting from the allowance of a deficiency_dividend deduction are to be refunded without interest sec_6412 a portion of the amount of excise_taxes imposed on certain floor_stocks of a manufacturer producer or importer are to be refunded without interest sec_2011 overpayments of the federal estate_tax resulting from a credit_for_state_death_taxes are to be refunded without interest sec_7519 no interest is allowed on refunds of required_payments sec_847 contains no comparable provision denying interest on an overpayment of special estimated_tax payments this supports the conclusion that congress intended for the service to pay interest on these overpayments offsetting additional tax arising under sec_847 further evidence that congress intended for special estimated_tax payments to constitute payments of tax is found in sec_847 which provides in part if amounts are included in gross_income under paragraph or for any taxable_year and an additional tax is due for such year or any other year as a result of such inclusion an amount of special estimated_tax payments equal to such additional tax shall be applied against such additional tax the fact that special estimated_tax payments are required to be used to pay income taxes due as a result of the reversal of the discount in the reserve_account further supports the conclusion that special estimated_tax payments are payments of tax within the meaning of sec_6611 and should accrue interest to the same extent a sec_4 one year prior to its enactment of sec_847 congress enacted sec_7519 sec_7519 requires partnerships_and_s_corporations that maintain a fiscal_year under sec_444 to make certain required_payments to compensate the government for the value of the tax_deferral obtained by using a fiscal_year instead of the calendar_year these monies remain on account with the government until the taxpayer’s sec_444 election is terminated or the taxpayer is liquidated at which point the amounts are refunded to the taxpayer see sec_7519 of the code and sec_1 1t c of the income_tax regulations sec_7519 provides that for purposes of determining interest the required_payment shall be treated as a tax except that no interest shall be allowed with respect to the refund of these required_payments wta-n-110527-99 overpayments of any other tax the tamra conference_report supports this view providing that to the extent special estimated_tax payments are not applied against additional taxes arising under sec_847 or and are not needed to pay sec_6655 estimated_taxes in the 16th year then such amounts should be refunded to the taxpayer to the same extent provided under existing law with respect to overpayments of tax application of sec_6611 to refunds of special estimated_tax payments sec_6611 provides that interest shall be allowed and paid upon any overpayment in respect of any internal revenue tax at the overpayment rate established under sec_6621 sec_301_6611-1 of the regulations on procedure and administration adds that the interest allowed by sec_6611 of the code shall be allowed from the date of overpayment of the tax sec_301_6611-1 of the regulations clarifies the date of overpayment providing in part there can be no overpayment_of_tax until the entire tax_liability has been satisfied therefore the dates of overpayment of any_tax are the date of payment of the first amount which when added to previous payments is in excess of the tax_liability and the dates of payment of all amounts subsequently paid with respect to such tax_liability based on the analysis above we conclude that special estimated_tax payments made pursuant to sec_847 are payments of tax within the meaning of sec_6611 further we conclude that these amounts become payments of tax on the date they are made or the date prescribed for payment whichever is later accordingly despite the fact that special estimated_tax payments may be held in suspense by the service until they are needed to offset tax arising from the discount reversal the special estimated_tax payments should not be considered either a deposit or an advance_payment of tax during that suspension_period under sec_847 the date prescribed for payment is the due_date determined without regard to extensions for filing the return for the taxable_year for which the sec_847 deduction is allowed service centers record and account for special estimated_tax payments on a non-masterfile nmf account as we understand the facts when the discount in the loss reserve_account reverses and amounts are taken into gross_income pursuant to sec_847 the service applies an amount of special estimated_tax payments against the resulting income_tax wta-n-110527-99 examples of interest computations the following examples demonstrate the effect of various interest provisions on a refund of special estimated_tax payments these examples illustrate that the provisions of sec_6611 and f may limit the amount of interest payable on refunds of special estimated_tax payments in each example we assume that the taxpayer is a calendar_year property and casualty insurance_company with a constant marginal tax_rate of percent we also assume that the taxpayer in each example files its return and pays its tax on the due_date of the return march of the year following the taxable_year and there are no audit or other adjustments to the original return other than those specifically mentioned in the examples example refunds resulting from a net_operating_loss_carryback to a year in which the sec_847 deduction was claimed facts for taxable_year the taxpayer has dollar_figure of taxable_income prior to the sec_847 deduction the taxpayer claims a dollar_figure sec_847 deduction for which it makes timely special estimated_tax payments of dollar_figure for taxable_year the taxpayer has a dollar_figure net_operating_loss without regard to sec_847 on date the taxpayer files a refund claim carrying back the dollar_figure net_operating_loss to the taxable_year on date the service refunds the dollar_figure of special estimated_tax payments made for the year analysis pursuant to sec_6611 the overpayment of special estimated_tax payments is deemed to have been made on date the filing_date for the return in addition because the service refunded the overpayment within days after the refund claim was filed no interest is allowed on the overpayment see sec_6611 and f example refunds resulting from an amended_return for the year in which the sec_847 deduction was claimed facts for taxable_year the taxpayer has dollar_figure of taxable_income prior to the sec_847 deduction the taxpayer claims a dollar_figure sec_847 deduction for which it makes timely special estimated_tax payments of dollar_figure on date the taxpayer files an amended_return for taxable_year claiming additional operating_expenses of dollar_figure which were mistakenly omitted from the original return the additional expenses reduce the taxable_income prior to the sec_847 deduction to zero thus eliminating the need for the sec_847 deduction on date the service allows this refund claim and refunds the dollar_figure of special estimated_tax payments made for the year wta-n-110527-99 analysis the overpayment of special estimated_tax payments arises on date the date on which the taxpayer’s total_tax payments first exceed its tax_liability however because the service refunded the overpayment within days after the refund claim was filed interest is allowed on the overpayment only from date to date see sec_6611 example refunds in the 16th year following the year the special estimated_tax payment was made facts for taxable_year the taxpayer claims a sec_847 deduction of dollar_figure for which it makes timely special estimated_tax payments of dollar_figure during taxable_year the taxpayer determines that dollar_figure of the original dollar_figure special estimated_tax payments has not been used to offset additional tax due pursuant to sec_847 for the taxable years beginning with the taxpayer’s regular estimated_tax payments made pursuant to sec_6655 are equal to the amount of the taxpayer’s tax_liability for the taxable_year and the service refunds the dollar_figure of special estimated_tax payments on date analysis the date of overpayment with regard to the special estimated_tax payments is date pursuant to sec_847 the dollar_figure of special estimated_tax payments which was not used to offset additional tax pursuant to sec_847 becomes a regular sec_6655 estimated_tax payment for the taxable_year pursuant to sec_6611 and sec_6513 this regular estimated_tax payment is deemed to have been made on date because this amount was not needed to satisfy the taxpayer’s tax_liability it was refunded to the taxpayer on date because the service refunded the overpayment within days after the return for taxable_year was filed no interest is allowed on the overpayment see sec_6611 if you have any questions please contact pincite0
